Title: From Benjamin Franklin to Deborah Franklin, 7 August 1761
From: Franklin, Benjamin
To: Franklin, Deborah


          
            My dear Child
            London, Aug. 7. 1761
          
          I wrote to you June 13. July 11. July 22. and July 24. I have now little to add, except to acquaint you that we continue pretty well, tho’ I begin to feel the want of my usual yearly Journeys. We shall therefore, having little to do at present, set out in a few Days for Harwich and possibly may take a Trip over to Holland, but purpose to be again in London, God willing, before the Coronation. My Love to my dear Sally, whom with you I long to see, and to all Friends. I am, my dearest Debby Your ever loving husband
          
            B Franklin
          
        